AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT, dated as of July 27,
2016 (this “Amendment”), is among:

(a) Ferrellgas Receivables, LLC, a Delaware limited liability company
(“Seller”),

(b) Ferrellgas, L.P., a Delaware limited partnership (“Ferrellgas”), as initial
Servicer (the initial Servicer together with Seller, the “Seller Parties” and
each a “Seller Party”),

(c) Wells Fargo Bank, N.A., individually (“Wells” or a “Purchaser”),

(d) Fifth Third Bank, individually (“Fifth Third” or a “Purchaser”) and as a
co-agent (a “Co-Agent”),

(e) SunTrust Bank, individually (“SunTrust” or a “Purchaser”) and as a co-agent
(a “Co-Agent”), and

(f) Wells, as administrative agent for the Purchasers (hereinafter defined)
(together with its successors and assigns, the “Administrative Agent” and,
together with the Co-Agents, the “Agents”).

PRELIMINARY STATEMENTS

A. The Seller Parties, the Purchasers and the Agents are party to that certain
Receivables Purchase Agreement dated as of January 19, 2012 (as amended or
otherwise modified from time to time, the “Agreement”; capitalized terms used
and not otherwise defined herein shall have the meanings attributed thereto in
the Agreement).

B. The Seller Parties have requested that the Purchasers and the Agents agree to
amend the Agreement as set forth in Section 1 below.

C. The Agents and the Purchasers are willing to agree to the requested
amendments, on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby further agree as
follows:

Section 1. Amendments.

1.1. Each of Sections 9.1(m), (n) and (o) of the Agreement are hereby amended
and restated in its entirety to read, respectively, as follows:

(m) Ferrellgas shall fail to maintain a Consolidated Interest Coverage Ratio (as
defined in the Credit Agreement) as of the end of any fiscal quarter of at least
2.50 to 1.00.

(n) Ferrellgas shall fail to maintain a Consolidated Senior Secured Leverage
Ratio (as defined in the Credit Agreement) as of the end of any period of four
fiscal quarters of not greater than 2.75 to 1.00.

(o) Ferrellgas shall fail to maintain a Consolidated Leverage Ratio (as defined
in the Credit Agreement) as of the end of any period of four fiscal quarters of
not greater than 5.50 to 1.00.

1.2. The definition of each of the following terms set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read, respectively,
as follows:

“Administrative Agent’s Fee Letter” means the letter agreement dated as of
July 26, 2016 between Seller and the Administrative Agent, as the same may be
amended, restated or otherwise modified and in effect from time to time.

“Applicable Margin” means 1.35% per annum; provided, however, that the foregoing
percentage shall increase to 3.35% per annum at any time during which an
Amortization Event exists and is continuing.

“Commingling Risk Reserve Percentage” means 5.0%, provided that if deemed
necessary or advisable in the reasonable judgment of (a) the Administrative
Agent or (b) Fifth Third and SunTrust, acting jointly, in either case, following
(i) an adverse change in financial condition or circumstances of Seller and
(ii) consultation with (which does not imply concurrence of) Seller, the
Administrative Agent may (and shall if directed to do so by Fifth Third and
SunTrust, acting jointly), increase this percentage to a higher percentage not
to exceed 12.5%.

“Commitment” means for each Purchaser, its commitment to purchase Purchaser
Interests from Seller in the aggregate amount set forth on Schedule A hereto, as
the same may be updated from time to time pursuant to Section 1.1(b) or pursuant
to the following proviso provided, however, that not more than once during the
term of this Agreement, so long as no Amortization Event or Potential
Amortization Event exists or would result therefrom, one or more of the
Purchasers (each, an “Increasing Purchaser”) may, at the request of Seller,
consent to an increase in its Commitment of not more than $50,000,000 in the
aggregate for all Purchasers, and each of the applicable Purchasers, in its sole
and absolute discretion, may consent to or decline to consent to its share, if
any, of the requested increase. Any increase in an Increasing Purchaser’s
Commitment may be effectuated pursuant to an instrument signed by such
Increasing Purchaser and the Seller, and concurrently therewith Schedule A
hereto shall be deemed automatically updated to reflect the increased Commitment
of each Increasing Lender documented therein.

“Concentration Percentage” means, at any time in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the percentage determined according to the following table for
Obligors who have a non-credit-enhanced, senior unsecured short term debt rating
currently assigned to them by S&P or Moody’s (or in the absence thereof, the
equivalent non-credit enhanced long-term unsecured senior debt ratings):

                              Level   S&P Short-Term
Rating (if no
long-term rating is
available)   Moody’s Short-Term
Rating (if no
long-term rating is
available)  
S&P Rating
Long-Term Rating



  Moody’s Long-Term
Rating


  Concentration
Percentage


               
 
              1     A-1+   P-1  
AA or better
  Aa2 or better     10 %                
 
              2     A-1   P-1  
A
  A2     8 %                
 
              3     A-2   P-2  
BBB
  Baa2     6 %                
 
              4     A-3   P-3  
BBB-
  Baa3     4 %                
 
              5     Below A-3 or Not
Rated by either S&P
or Moody’s   Below P-3 or Not
Rated by either S&P
or Moody’s  
Below BBB- or Not
Rated by either S&P
or Moody’s
  Below Baa3 or Not
Rated by either S&P
or Moody’s   2.5%


               
 
           

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two (if there is only one rating level
difference), and one rating above the lower rating (if there are two or more
rating levels difference), (ii) if any Obligor has only one rating available,
the next lower rating category will apply, (iii) if any Obligor is not rated by
either S&P or Moody’s, the Concentration Percentage shall be the percentage set
forth in level 5 above shall apply, (iv) if any Obligor’s payment obligation
with respect to a Receivable is guaranteed by such Obligor’s parent, the
parent’s ratings will be used but shall be subject to the other provisions of
this definition, and (v) upon Seller’s request from time to time, the
Purchasers, in their sole discretion, may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may be cancelled by the Required Purchasers upon
not less than thirty (30) days’ written notice to the Seller and the Purchasers.

“Credit Agreement” means that certain Credit Agreement, dated as of November 2,
2009, by and among Ferrellgas, the General Partner, each lender from time to
time party thereto and Bank of America, N.A. as administrative agent, as in
effect on the date of this Agreement and as amended by Amendment No. 1 to Credit
Agreement dated as of September 23, 2011, Amendment No. 2 to Credit Agreement
dated as of October 21, 2013, Amendment No. 3 dated as of June 6, 2014,
Amendment No. 4 dated as of May 29, 2015, and as further amended, restated or
otherwise modified from time to time with the consent of the Agents under this
Agreement in their capacities as such unless otherwise expressly provided
herein, regardless of whether the same remains in effect.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States (each such Receivable, a “Domestic
Receivable”), except that Receivables which are not Domestic Receivables in an
amount that does not exceed 2% of the aggregate Outstanding Balance of total
Receivables may be included as “Eligible Receivables” without the need to
perfect the Administrative Agent’s security interest in such Receivables under
the laws of any foreign jurisdiction; (b) is not an Affiliate of any of the
parties hereto; and (c) is not a Governmental Authority against which claims may
only be assigned in compliance with the Federal Assignment of Claims Act or
similar legislation (each such Receivable, the Obligor of which is a
Governmental Authority against which claims may only be assigned in compliance
with the Federal Assignment of Claims Act or similar legislation, being a
“Government Receivable”), except that a portion of Government Receivables not to
exceed 2% of the aggregate Outstanding Balance of total Receivables may be
included as “Eligible Receivables” without the need to comply with the Federal
Assignment of Claims Act or similar legislation,

(ii) the Obligor of which is not the Obligor on Defaulted Receivables, the
aggregate Outstanding Balance of which exceeds 50% of such Obligor’s total
Receivables,

(iii) which is not, on any date of determination, a Defaulted Receivable, a
Charged-Off Receivable, or, if a Delinquency Trigger Event has occurred, a
Delinquent Receivable,

(iv) which by its terms is due and payable within 30 days of the original
billing date therefore and has not had its payment terms extended, provided that
Receivables due and payable between 31 and 90 days of the original billing date
in an aggregate amount not to exceed 15% of total Receivables may be included in
Eligible Receivables,

(v) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions,

(vi) which is denominated and payable only in United States dollars in the
United States,

(vii) which arises under an invoice, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,

(viii) which arises under an invoice which (A) does not require the Obligor
under such invoice to consent to the transfer, sale or assignment of the rights
and duties of the applicable Originator or any of its assignees under such
invoice and (B) does not contain a confidentiality provision that purports to
restrict the ability of the Administrative Agent to exercise its rights, on
behalf of the Purchasers, under the Transaction Documents, including, without
limitation, its right to review such invoice,

(ix) which arises under an invoice that contains an obligation to pay a
specified sum of money, contingent only upon the sale of propane, propane
appliances or other related goods or the provision of services by the applicable
Originator,

(x) which, together with the invoice related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the invoice related thereto is in
violation of any such law, rule or regulation,

(xi) which satisfies all material requirements of the applicable Credit and
Collection Policy,

(xii) which was generated in the ordinary course of the applicable Originator’s
business,

(xiii) which arises solely from the sale of propane, propane appliances or other
related goods or the provision of services to the related Obligor by the
applicable Originator, and not by any other Person (in whole or in part),

(xiv) as to which the Administrative Agent has not notified Seller that the
Administrative Agent has determined, in the exercise of its commercially
reasonable credit judgment, that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable,

(xv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the propane, propane appliances or other
related goods the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the invoice, or defective
goods returned in accordance with the terms of the invoice),

(xvi) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,

(xvii) in which Seller’s ownership interest therein is free and clear of any
Adverse Claim other than a first priority perfected security interest in favor
of the Administrative Agent, and

(xviii) which is reported on PeopleSoft or Navision or such other similar system
that is reasonably acceptable to the Administrative Agent.

Notwithstanding the foregoing, Receivables associated with the “level-pay
program” shall be Eligible Receivables to the extent that the aggregate amount
of such Receivables does not exceed 20% of total Retail Receivables. For the
avoidance of doubt, (a) Receivables associated with the “level-pay program”
shall be counted towards the percentage in the preceding sentence and shall
be Eligible Receivables only if the account balance of the Obligor participating
in the level-pay program is a debit, and (b) anything contained in the
representations, covenants or indemnities of this Agreement to the contrary
notwithstanding, in no event will the failure to perfect the Administrative
Agent’s security interest in Eligible Receivables permitted under clause (i)(a),
(i)(b) or (i)(c) of this definition under foreign law, the Federal Assignment of
Claims Act or similar legislation, as applicable, give rise to an Amortization
Event or to Indemnified Amounts.

“Interim Reporting Date” means (a) the third Business Day of each calendar week,
(b) the eighth Business Day of each calendar month beginning on or after May 1,
2012, (c) each Business Day following not less than three Business Days’ prior
written notice from the Administrative Agent that it desires daily reporting,
and (d) each other Business Day selected by the Servicer.

“LMIR” means, for any day, the sum of (a) the greater of (i) the one-month
“Eurodollar Rate” for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page (or such other page as may replace Reuters Screen LIBOR01 Page),
and (ii) 0%, plus (b) the Applicable Margin.

“Scheduled Termination Date” means the earlier to occur of (a) the stated
maturity date under the Credit Agreement (or any replacement thereof and as the
same may be modified from time to time regardless of whether the Agents under
this Agreement consent to such modification), and (b) July 29, 2019.

“Unused Fee” means, on each Monthly Payment Date, a fully-earned and
non-refundable fee payable by the Seller to the Administrative Agent, for the
ratable account of the Purchasers, equal to 0.35% per annum multiplied by the
average daily excess, if any, during the Accrual Period then most recently ended
of (i) the Aggregate Commitments over (ii) the Aggregate Capital outstanding.
For the avoidance of doubt, in no event may any reduction in the Aggregate
Commitment become effective for purposes of computing the Unused Fee if, after
giving effect to such reduction, the Aggregate Capital outstanding would exceed
the Aggregate Commitments as so reduced.

1.3. The definition of “Servicer Compliance Certificate” set forth in Exhibit I
to the Agreement is hereby deleted.

1.4. Schedule A to the Agreement is hereby amended and restated in its entirety
to read as set forth in Annex I hereto.

1.5. Schedule C to the Agreement is hereby amended and restated in its entirety
to read as set forth in Annex II hereto.

1.6. Schedule D to the Agreement is hereby amended and restated in its entirety
to read as set forth in Annex III hereto.

Section 2. Representations and Warranties. Each Seller Party hereby represents
and warrants to the Agents and the Purchasers, as to itself, as of the date
hereof that:

2.1. The execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Agreement as amended hereby, are within
its organizational powers and authority and have been duly authorized by all
necessary action on its part. This Amendment has been duly executed and
delivered by such Seller Party.

2.2. After giving effect to this Amendment, each of such Seller Party’s
representations and warranties set forth in Section 5.1 of the Agreement is true
and correct in all material respects as of the date hereof (except for such
representations and warranties that speak only as of an earlier date, in which
case they are true and correct as of such date).

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date specified in the preamble hereto upon satisfaction of each of the following
conditions precedent:

3.1. The Administrative Agent shall have received counterparts hereof duly
executed by each of the Seller Parties, the Agents and the Purchasers.

3.2. The Administrative Agent shall have received counterparts of an amendment
fee letter, dated as of the date hereof, duly executed by each of the Seller,
the Agents and the Purchasers, together with payment in immediately available
funds of the closing fees due and payable thereunder.

3.3. The Administrative Agent shall have received counterparts of the
Administrative Agent’s Fee Letter, dated as of the date hereof, duly executed by
the Seller and the Administrative Agent, together with payment in immediately
available funds of the Administrative Agent’s Fee due and payable thereunder.

3.4. All reasonable fees and disbursements of Barnes & Thornburg LLP in
connection with the preparation of this Amendment for which the Seller has
received an invoice shall have been paid in full.

Section 4. Miscellaneous.

4.1. Except as expressly amended hereby, the Agreement remains unaltered and in
full force and effect.

4.2. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

4.3. SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT,
AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR
ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR THE AGREEMENT AS AMENDED HEREBY SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

4.3. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT, THE AGREEMENT AS AMENDED HEREBY OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

4.4. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).

4.5. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Any executed counterpart of this
Amendment that is delivered by facsimile or electronic mail message attaching a
        .PDF or other image of such executed counterpart shall, to the fullest
extent permitted by applicable law, have the same force and effect as an
original of such executed counterpart.

4.6. Any provisions of this Amendment which are prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRELLGAS RECEIVABLES, LLC

      By: /s/ Alan C. Heitmann
 

Name:
Title:
  Alan C. Heitmann
Executive Vice President and



    Chief Financial Officer

FERRELLGAS, L.P.

By: Ferrellgas, Inc., its General Partner

      By: /s/ Alan C. Heitmann
 

Name:
Title:
  Alan C. Heitmann
Executive Vice President and



    Chief Financial Officer

WELLS FARGO BANK, N.A.,
Individually as a Purchaser and as Administrative Agent

      By: /s/ Eero Maki
 

Name:
Title:
  Eero Maki
Senior Vice President

SUNTRUST BANK,
Individually as a Purchaser and as a Co-Agent

      By: /s/ Pawan Churiwal
 

Name:
  Pawan Churiwal

Title: Vice President

FIFTH THIRD BANK, individually as a Purchaser and as a Co-Agent

By: /s/ Brian Gardner
Name: Brian Gardner
Title: Director


